Exhibit 10.12




THIS AGREEMENT made 19th day of August, 2013




REVENUE SHARING AGREEMENT




BETWEEN:




RANGEMORE FILM PRODUCTIONS CORP., a Nevada Corporation with offices at 1000
Fifth Street, Suite 200-B3, Miami Beach, Florida, 33139, as represented by the
Secretary/Treasurer.




(“Rangemore”)

AND:




APPIPHANY TECHNOLOGIES CORP., a British Columbia Corporation with offices at
P.O. Box 21101 Orchard Park, Kelowna, British Columbia, Canada, V1Y 9N8 as
represented by the President.

(“Appiphany”)




(Collectively the “Parties”, Individually “Party”)




RECITALS:




A. Rangemore is a Nevada incorporated company whose common shares are quoted on
the OTCMarkets Pink Sheet Current Information.




B. Appiphany is a British Columbia incorporated company that is wholly owned by
Appiphany Technologies Holdings Corp.




C. Appiphany’s main assets are eight cartoon characters known collectively as
“MMA Animals”.




D. Appiphany intends to produce and distribute ten cartoon films (“the
Episodes”) based on the “MMA Animals” characters.  Each episode will be a
maximum of 22 minutes in length.




D. Rangemore wishes to purchase up to ten percent of the net revenue generated
by each of the Episodes.




E. Appiphany wishes to sell up to ten percent interest of the net revenue
generated by each of the Episodes.




NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:




1.0 DEFINITIONS




1.1 In this Agreement:




“Agreement” means this Revenue Sharing Agreement, including its Schedules.




“Net Revenue” means income after direct expenses for:  




(a) World Wide box office receipts;




(b) DVD sales;




(c) Pay-Per-View revenue;




(d) Television syndication and licensing fees;




(e) Income generated by internet downloads;




(f) Fees paid by airlines for the right to air the Episodes.





--------------------------------------------------------------------------------




“Percentage” means the percentage of the net revenue purchased by Rangemore as
per Schedule “A”.




“Term” means the term as defined by section 8.




2.0 PURPOSE




2.1 The purpose of this Agreement is to outline the terms under which Rangemore
will purchase interest in the Net Revenue generated by the Episodes and how the
Net Revenue will be allocated then disbursed.




3.0 PAYMENT




3.1 Rangemore will pay to Appiphany a $2,500.00 cash payment and 10,000,000
free-trading shares of Rangemore’s common stock for each one percentage of the
net revenue as outlined in Schedule “A”.




3.1 Cash Payment will be in the form of:




(a)

Bank draft;




(b)

Certified cheque;




(c)

Wire.




3.2 Stock Payment will be in the form of a physical stock certificate delivered
to Appiphany in the name designated by Appiphany.  Shares will be free from all
restrictions and legends.




4.0 APPIPHANY’S REPRESENTATIONS AND WARRANTIES




4.1 Appiphany represents and warrants to Rangemore, with the intent and
understanding that Rangemore will rely thereon in entering into this Agreement,
that:




(a) it has the legal power, right, capacity and authority to accept, execute and
deliver this Agreement and to carry out its obligations under this Agreement;




(b) the statements and information provided in the Revenue Sharing Application
are true and accurate in all material respects;




(c) this Agreement is binding upon, and enforceable against, Appiphany in
accordance with its terms;




(d) the undersigned representative of Appiphany is duly authorized to enter into
this Agreement by a resolution passed at a duly convened meeting of Appiphany’s
Board of Directors;




(e) it has obtained or had the opportunity to obtain the advice of its own
financial, legal, tax, and other professional advisors with respect to this
Agreement.




5.0 RANGMORE REPRESENTATIONS AND WARRANTIES




5.1 Rangemore represents and warrants to Appiphany that is has the legal
authority to enter into this Agreement and carry out its obligation in
accordance with it.




(a) it has the legal power, right, capacity and authority to accept, execute and
deliver this Agreement and to carry out its obligations under this Agreement;




(b) the statements and information provided in the Revenue Sharing Application
are true and accurate in all material respects;




(c) this Agreement is binding upon, and enforceable against, Rangemore in
accordance with its terms;





--------------------------------------------------------------------------------




(d) the undersigned representative of Rangemore is duly authorized to enter into
this Agreement by a resolution passed at a duly convened meeting of Rangemore’s
Board of Directors;




(e) it has obtained or had the opportunity to obtain the advice of its own
financial, legal, tax, and other professional advisors with respect to this
Agreement.




6.0 RELATIONSHIP




6.1 No partnership, joint venture, agency, fiduciary or employment relationship
is created by this Agreement or by any actions of the Parties under this
Agreement.




7.0 INDEMNITY




7.1 Appiphany will indemnify and save harmless Rangemore, from and against any
and all losses, claims, damages, actions, causes of action, cost and expenses
that Rangemore may sustain, incur, suffer or be put to by reason of any act or
omission of Appiphany or by any servant, employee, or agent of Appiphany in
relation to the performance or non-performance of Appiphany’s obligations under
this Agreement or breaches of the Warranties and Representations of Appiphany
under section 4. This term will survive the expiry or termination of this
Agreement.




7.2 Rangemore will indemnify and save harmless Appiphany, from and against any
and all losses, claims, damages, actions, causes of action, cost and expenses
that Appiphany may sustain, incur, suffer or be put to by reason of any act or
omission of Rangemore or by any servant, employee, or agent of Rangemore in
relation to the performance or non-performance of Rangmore’s obligations under
this Agreement or breaches of the Warranties and Representations of Rangemore
under section 5. This term will survive the expiry or termination of this
Agreement.




8.0 TERM AND TERMINATION




8.1 This Agreement takes effect on September 1, 2013, and will remain in force
until terminated under sections 8.3 or 8.4.




8.2

Under this Agreement, Rangemore will have the right to purchase up to ten
percent of the Net Revenue in each of the Episodes.  The rights to purchase will
commence and remain in effective as per the following:




(a)

Episode 1:   Effective September 1, 2013 - Expires November 30, 2013;




(b)

Episode 2:   Effective September 1, 2013 – Expires February 28, 2014;




(c)

Episode 3:   Effective September 1, 2013 – Expires May 31, 2014;




(d)

Episode 4:   Effective September 1, 2013 – Expires August 31, 2014;




(e)

Episode 5:   Effective September 1, 2013 – Expires November 30, 2014;




(f)

Episode 6:   Effective September 1, 2013 – Expires February 28, 2015;




(g)

Episode 7:   Effective September 1, 2013 – Expires May 31, 2015;




(h)

Episode 8:   Effective September 1, 2013 – Expires August 31, 2015;




(i)

Episode 9:   Effective September 1, 2013 – Expires November 30, 2015;




(j)

Episode 10: Effective September 1, 2013 – Expires February 18, 2015.




8.3 Rangemore may terminate this Agreement, immediately by written notice to
Appiphany, if:




(a)

any representation or warranty made by Appiphany in this Agreement is untrue or
incorrect;




(b)

agreed to by both parties in writing.





--------------------------------------------------------------------------------




8.4 Appiphany may terminate this Agreement, immediately by written notice to
Rangemore, if:




(a)

any representation or warranty made by Appiphany in this Agreement is untrue or
incorrect;




(b)

agreed to by both Parties in writing.




9.0 AMENDMENT




9.1 Any amendments to this Agreement must be in writing and executed by the
Parties.




10.0 APPROPRIATION




10.1 Appropriation of Net Revenue will be allocated on a quarterly basis
assuming an April 30 year end or unless otherwise agreed upon by both Parties.




11.0 DISPUTE RESOLUTION




11.1 If a dispute arises between Appiphany and British Columbia regarding any
aspect of this Agreement, the individuals identified under section 13.3 will
meet as soon as is practicable to resolve the dispute.




12.0 GENERAL PROVISIONS




12.1 In this Agreement:




(a) all headings are for convenience only and do not form part of this Agreement
and are not intended to interpret, define, limit, enlarge, modify or explain the
scope, extent or intent of this Agreement or any of its provisions;




(b) words in the singular include the plural and words in the plural include the
singular unless the context or a specific definition otherwise requires;




(c) the use of the word “including” is to be read as not limiting the generality
of the preceding term or phrase;




(d) all references to a designated “section”, “subsection” or other subdivision
or to a Schedule are to the designated section, subsection or subdivision of, or
Schedule to, this Agreement;




(e) any reference to a corporate entity includes and is also a reference to any
corporate entity that was a predecessor to, or that is a successor to, such
entity; and




(f) any reference made to a statute includes all regulations made under that
statute and any amendments or replacements for that statute or regulations made
under that statute.




12.2 This Agreement shall be governed by the applicable laws of the Province of
British Columbia, Canada.




12.3 This Agreement and any amendments to it, made in accordance with section
9.1, constitute the entire agreement between the Parties with respect to the
subject matter of the Agreement, unless otherwise agreed in writing by the
Parties.




12.4 There will be no presumption that any ambiguity in any of the terms of this
Agreement should be interpreted in favor of either Party.




12.5 If any part of this Agreement is void or unenforceable at law, it shall be
severed from this Agreement and the rest of the Agreement shall remain in effect
and fully enforceable.




12.6 No term, condition, covenant or other provision of this Agreement and no
breach by one Party of any term or condition of this Agreement may be waived
unless such waiver is in writing and signed by the other Party.




12.7 Time is of the essence.




12.8 This Agreement will ensure to the benefit of and be binding upon the
Parties and their respective permitted assigns.





--------------------------------------------------------------------------------




12.9 Unless otherwise agreed by the Parties, this Agreement may not be assigned,
either in whole or in part, by either Party.




12.10 All funds are in US dollars.




12.11 This Agreement may be entered into by each Party signing a separate copy
of the Agreement (including a photocopy or facsimile copy) and delivering it to
the other Party by facsimile transmission.




12.12 This Agreement will not limit the positions that a Party may take in
future negotiations or court actions.




12.13 This Agreement and any decisions made during the term of this Agreement do
not change or affect the positions either Party has, or may have, regarding
their respective jurisdictions and authorities.




12.14 This Agreement does not exclude Appiphany from selling additional
interests in the Episodes to other parties.




13.0 NOTICE




13.1 Any notice or other communication that is required to be given or that a
Party wishes to give to the other Party with respect to this Agreement will be
in writing. It will be effectively given:




(a) by personal delivery to the address of the Party set out in section 13.3;




(b) by pre-paid registered mail to the address of the Party set out in section
13.3; or




(c) by facsimile, to the facsimile number of the Party set out in section 13.3.




13.2 Any notice or communication given in accordance with section 13.1 will be
deemed to have been given on the date it is actually received, if received by
4:00 pm. If received after 4:00 pm, it will be deemed to have been received on
the next business day.




13.3 A notice or communication must be delivered, mailed or sent by facsimile to
the intended recipient at the address below:




Rangemore Film Productions Corp.

100 Fifth Street, Suite 200-B3

Miami Beach, Florida

USA   33139

Telephone: (786) 924-6579

Facsimile: (305) 436-3714




Appiphany Technologies Corp.

P.O. Box 21101 Orchard Park

Kelowna, British Columbia

Canada   V1Y 9N8

Telephone: (250) 864-5377

Facsimile: (604) 608-1130








--------------------------------------------------------------------------------




THIS AGREEMENT HAS BEEN EXECUTED as of the day and year first above written.










RANGEMORE FILM PRODUCTIONS CORP.










/s/ Richard Smith

By: Richard Smith

Its: Director/Secretary/Treasurer







APPIPHANY TECHNOLOGIES CORP.










/s/ Jesse Keller

By: Jesse Keller

Its: Director/President/CEO


















































--------------------------------------------------------------------------------




SCHEDULE “A”

Payment Schedule







Per Episode

 

Revenue

Cash

Common Stock

 

Percentage

Payment

Payment

 

1%

 $          2,500

           10,000,000

 

2%

 $          5,000

           20,000,000

 

3%

 $          7,500

           30,000,000

 

4%

 $        10,000

           40,000,000

 

5%

 $        12,500

           50,000,000

 

6%

 $        15,000

           60,000,000

 

7%

 $        17,500

           70,000,000

 

8%

 $        20,000

           80,000,000

 

9%

 $        22,500

           90,000,000

 

10%

 $        25,000

         100,000,000










Total For All 10 Episodes

 

Revenue

Cash

Common Stock

 

Percentage

Payment

Payment

 

1%

 $       25,000

        100,000,000

 

2%

 $       50,000

        200,000,000

 

3%

 $       75,000

        300,000,000

 

4%

 $     100,000

        400,000,000

 

5%

 $     125,000

        500,000,000

 

6%

 $     150,000

        600,000,000

 

7%

 $     175,000

        700,000,000

 

8%

 $     200,000

        800,000,000

 

9%

 $     225,000

        900,000,000

 

10%

 $     250,000

     1,000,000,000






